Citation Nr: 1241511	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-27 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for arthritis of the hips.

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to a compensable initial rating for bilateral hearing loss.

5.  Entitlement to an initial rating in excess of 30 percent for post traumatic stress disorder (PTSD) prior to September 27, 2010 and subsequent to December 1, 2010.    

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2009 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

On his June 2010 Form 9, the Veteran requested a Board hearing at the RO and subsequently indicated that he would like to have the hearing conducted via videoconference.  The videoconference hearing was scheduled for March 9, 2012.  However, the Veteran did not report for the hearing and did not communicate a desire to reschedule.

In a February 2011 decision, the RO granted a temporary total rating for the Veteran's PTSD for the time period from September 27, 2010 to December 1, 2010 due to inpatient hospitalization.  Thus, the rating for PTSD for this time frame is not subject to the current appeal.     

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Low back problems were not shown in service or for many years thereafter, and the Veteran's current low back disability is not shown to be related to service.

2.  Hip problems were not shown in service or for many years thereafter, and any current hip disability is not shown to be related to service.  

3.  Migraine headaches were not shown in service and the Veteran's current migraine headaches are not shown to be related to service.  

4.  The Veteran's hearing loss has not been shown to be any worse than Level II in either ear.  

5.  The Veteran's psychiatric disability has resulted in occupational and social impairment with reduced reliability and productivity; occupational impairment with deficiencies in most areas has not been shown.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

2.  The criteria for entitlement to service connection for hip disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

3.  The criteria for entitlement to service connection for migraine headaches are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).

4.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2012).
  
5.   The criteria for a 50 percent rating for PTSD, but no higher, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letter sent to the Veteran in March 2009 the RO generally informed the Veteran of the evidence necessary to substantiate his claims and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating disabilities, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings and effective dates are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  This notice was provided prior to the rating decision on appeal.  

Moreover, in regard to the claims for increase, the instant claims arose from the initial grants of service connection.  For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VCAA notice pertaining to the Veteran's appeals of the initial rating assigned for PTSD and bilateral hearing loss was not required.  Accordingly, in sum, no further VCAA notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private treatment records and VA examination reports.   Also of record and considered in connection with the appeal are statements provided by the Veteran and by his representative on his behalf.

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claims for service connection for low back disability, hip disability and migraine headaches.  Regarding the back and hip disability, it is not established that there was any hip or back injury in service and despite the low threshold involved, the record does not contain evidence indicating that current hip or back disability may be related to service.  Regarding the migraine headaches, it is not established that the Veteran experienced any migraine headaches during service and despite the low evidentiary threshold involved, the record does not contain evidence indicating that current migraine headaches may be related to service.    

Regarding potential manifestation of the claimed disabilities in service, on his initial February 2009 claim form, when asked when these disabilities began, the Veteran reported December 1968.  However, the service treatment records do not show complaints, treatment or findings related to any of these problems and the Veteran himself has not reported or even specifically alleged the occurrence of a low back injury, hip injury or migraine headaches during service.  Moreover, as will be explained below, in regard to the back and hips, the record specifically tends to indicate later initial onset of these problems.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Analysis

A.  Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed, chronic disabilities, including arthritis are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
  
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Low Back and Hip Disability

The Veteran's service treatment records do not show any treatment, findings or complaints of low back or hip pathology. 

Private medical records from many years after service between 1986 to 2002 show that the Veteran received intermittent treatment for low back problems, including chiropractic treatment.  He was noted to have disc degeneration as early as February 1986.  

A September 2002 private medical record shows that the Veteran reported a history of chronic low back ache for the past 9 to 10 years.  He also indicated that he had had migraine headaches "for years." 

VA treatment records from 2002 to 2009 show treatment and evaluation for low back pathology.  During a September 2002 VA initial medical visit, the Veteran reported that after service, he had worked as a coal miner for 20 years.  He indicated that in 1986 he was lifting some equipment in the mines and a disc in his back went out on him.  In 1993, he fractured both of his knees in a mining injury.  He had not worked since that time and was receiving disability payments as a result of the injury.  

Also during a September 2002 VA medical clinic visit, the Veteran reported that his right hip felt like it would go out of socket.  

During an October 2002 VA Agent Orange examination, the Veteran was diagnosed with possible degenerative joint disease.   

A November 2002 VA CT scan of the lumbar spine produced a diagnostic impression of prominent central and right-sided disc herniation at L3-4 with evidence suggesting a sequestered disc fragment at the L4 level.  This presumably explained the patient's pain.  

A July 2005 VA medical clinic progress note shows that the Veteran was diagnosed with arthritis/herniated nucleus pulposus of the lumbar spine stable on Elavil, Celebrex and tramadol.  He was also diagnosed with migraine headaches, stable.  

On his initial February 2009 claim form, when asked when his low back and hip disabilities began, the Veteran reported December 1968.

In a March 2009 statement, the Veteran indicated that his health problems started in 1986 with a slipped disk in his back that caused a pinched nerve.  In 1993, he was in a mining accident, which left him with bilateral leg fractures from the knees down.

As noted above, the Veteran's service treatment records are negative for any clinical reference to low back or hip injury or pathology.  The record then does not contain any reference to low back pathology until 1986 nor hip pathology until 2002.  Moreover, none of the post-service medical records contain any indication that the Veteran's low back disability and hip pathology, noted so many years after the Veteran's separation from active service, are related to such service.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, as explained above, a VA examination is not necessary in this case.  

The Board also notes that the Veteran has not specifically alleged any injury to the back or hip in service.  Instead, he has reported that he injured his back in 1986 and has not provided a specific report of an initial hip injury.  He did appear to note in his February 2009 claim that his back and hip problems dated back to December 1968.  However, given the absence of documentation of injury in the service treatment records, the absence of any specific report of in-service hip or back injury in the record and the specific report of the Veteran that he first began having back problems in 1986, the Board does not find this February 2009 claim notation credible.  Further, to the extent that the Veteran may be alleging that his current low back disability and any current hip disability may be related to service, on a basis other than through continuity of symptomatology, as a layperson he is not competent to provide a medical opinion regarding such a medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, the Board notes that the record does not show that the Veteran actually has a current hip disability, only that he reported in September 2002 that he felt like his right hip would go out of socket.  Such reported symptomatology, in and of itself, does not establish the presence of a current, chronic hip disability.  See e.g. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  
   
In sum, given that there is no competent medical evidence of low back or hip disability until many, many years after service, and no competent evidence of a nexus between current low back disability or any current hip disability and the Veteran's service, the Board must conclude that the weight of the evidence is against a finding of service connection on either a direct or presumptive basis.  The preponderance of the evidence is against the Veteran's contentions and the claims must be denied.

Migraine Headaches

The Veteran's service treatment records do not show any treatment, findings or complaints of headaches.  

During a September 2002 VA medical visit, the Veteran was noted to have reported that he had had migraine headaches "all of his life."  He had not had any headaches in the last 4 to 5 months.  During an October 2002 VA Agent Orange examination, the Veteran reported frequent migraine headaches.

A September 2002 private medical record shows that the Veteran was noted to have reported that he had had migraine headaches "for years." 

A July 2005 VA medical clinic progress note shows that the Veteran was diagnosed with migraine headaches, stable.  

February 20, 2006 private hospital records show that the Veteran was treated for migraine headache with nausea and vomiting.  November 2008 private emergency room records similarly show that the Veteran was treated for migraine headache.  

A November 2008 VA CT scan of the head produced a conclusion of atrophy and chronic appearing white matter changes.  There was no definite acute intracranial abnormality identified.  Opacification of the left mastoid air cells was most likely related to a prior inflammatory change.  

On his initial February 2009 claim form, when asked when his migraine headaches began, the Veteran reported December 1968.

In the March 2009 statement, the Veteran indicated that he had migraine headaches frequently and that the only way to alleviate them was to go to the hospital and get a shot.  

As noted above, the Veteran's service treatment records are negative for any clinical reference to headaches, migraine or otherwise.  The record then does not contain any reference to migraines until many years after service.  Moreover, none of the post-service medical records contain any indication that the current migraine headaches are related to such service.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, as explained above, a VA examination is not necessary in this case.  

The Board also notes that the Veteran has not specifically alleged that he suffered from any migraine headaches during service.  Instead, he has simply reported that he has had migraine headaches "for years" or that he has had them "all of his life."  While he did indicate on his initial claim form that his "migraine headache disability" began in December 1968, when taking time to describe the problem with specific detail in a March 2009 statement, he indicated only that he got migraines "frequently" and did not assert any problems with migraines in service.  Nor has he otherwise reported having any problems with migraines in service.  Thus, the Board does not find the initial claim form notation credible.  Additionally, the Veteran has also not made any allegation that the migraines have been caused or aggravated by his service-connected PTSD or hearing loss.  Further, the record contains no competent evidence suggesting the presence of such a relationship.   Thus, a secondary service connection claim has not been raised.
   
In sum, given that there is no competent medical evidence or credible lay evidence of migraine headaches during service and no competent evidence of a nexus between current migraine headaches and service or service-connected PTSD, the Board must conclude that the weight of the evidence is against a finding of service connection.  The preponderance of the evidence is against the Veteran's contentions and the claim must be denied.

B.  Claims for Increase

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the claims for increase are appeals from the initial rating assigned, the possibility of staged ratings should be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).   However, the Board finds that staged ratings are not warranted here, as the degree of impairment due to the bilateral hearing loss and PTSD has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz).  38 C.F.R. § 4.86.  Such patterns may either be rated based on puretone threshold average alone, where an auditory acuity level is assigned according to Table VIA, or based on the combination of puretone threshold average and speech discrimination score, where an auditory acuity level is assigned according to Table VI.  38 C.F.R. §§ 4.85, 4.86. 

Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  If impaired hearing is service connected in only one ear (as in the instant case), in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman numeral designation for hearing impairment of I subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

On September 2009 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
25
30
35
35
LEFT
30
25
30
75

The average puretone thresholds were 31.25 decibels, right ear, and 40 decibels, left ear.  Speech audiometry revealed that speech recognition was 96 percent in the right ear and 94 percent in the left ear.  The diagnoses were mild to severe sensorineural hearing loss in the left ear and mild sensorineural hearing loss in the right ear.  The examiner commented that the hearing loss did not have any significant effects on the Veteran's occupation or his daily activities.  

A November 2009 private audiological evaluation report shows that the Veteran's primary complaint was difficulty hearing and understanding conversational speech, especially in the presence of background noise.  Pure tone testing was not certified for rating purposes.  However, the results were similar to those found during the later August 2011 VA audiological evaluation, revealing mild sloping to severe hearing loss with the left ear slightly worse than the right ear.  Speech reception thresholds revealed a mild hearing loss and speech discrimination abilities were good bilaterally.  The speech discrimination scores were 88 percent on the right and 92 percent on the left but it is not clear whether the Maryland CNC test was used.  The Board finds that clarification of this point is not required for reasons explained below.

On August 2011 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
35
35
45
45
LEFT
40
20
35
80

The average puretone thresholds were 31 decibels, right ear, and 44 decibels, left ear.  Speech audiometry revealed that speech recognition was 94 percent in the right ear and 94 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The Veteran reported difficulty understanding conversation in background noise. 

As noted above, the September 2009 VA audiological evaluation showed an average puretone threshold of 31.25 decibels in the right ear, with a speech recognition score of 96 percent and an average puretone threshold of 40 decibels in the left ear, with speech recognition of 94 percent.  Under Table VI, this constitutes Level I hearing in both ears.  Thus, under Table VII, Level I hearing in the poorer ear and Level I hearing in the better ear requires assignment of a noncompensable rating.  Id. 

Similarly, the August 2011 VA audiological evaluation showed an average puretone threshold of 31 decibels in the right ear, with a speech recognition score of 94 percent and an average puretone threshold of 44 decibels in the left ear, with a speech recognition score of 94 percent.  Under Table VI, this also constitutes Level I hearing in both ears.  Once again, under Table VII, Level I hearing in both ears requires assignment of a noncompensable rating.  Id., Tables VI and VII.   

Moreover, even if the November 2009 private audiological evaluation had been certified for rating purposes, because the results showed speech recognition no worse than 88 percent in either ear and puretone threshold averages no worse than 57 in either ear, it also would not form a basis for assigning a compensable rating.  Id.  

Thus, in summary, the dispositive mechanical application of the rating criteria to the pertinent audiometric findings requires assignment of a noncompensable rating for bilateral hearing loss for the entire rating period.  Id., Lendenmann, 3 Vet. App. 345 (1992).

PTSD

Pursuant to Diagnostic Code 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.
 
A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A December 2008 Princeton Veteran's Center mental health evaluation report shows that the Veteran was noted to be anxious, with memory functioning impaired, tense motor activity and fair judgment.  Presenting symptoms included difficulty falling and staying asleep, restlessness, fatigue, irritability, anger outbursts, anxiety, tension, suicidal thoughts with no plans, vivid memories of prior unpleasant experiences and avoidance of activities that reminded him of them, memory impairment, concentration problems, trouble trusting others, loss of interest in usual activities, depression, emotional numbing and panic attacks.  The evaluating social worker noted that the Veteran's medical retirement had exacerbated these problems.  

The social worker assigned diagnoses of PTSD, chronic and severe, major depression, recurrent and panic disorder.  It was noted that the Veteran had social and occupational impairment and a GAF score of 45/50 was assigned.

In the March 2009 statement, the Veteran reported that he was fatigued the majority of the time.  He would tire very quickly during any activity.  He was able to fall asleep quickly sometimes but other times he would fall asleep, only to wake up not long afterwards unable to sleep at all.  He did not like to be in large crowds of people as it made him feel that everyone was watching every move that he would make. 

A March 2009 VA mental health progress note shows that the Veteran reported that he had started to have a problem with anxiety about 3 to 4 months prior.  He was worried about his wife's health and he was not able sleep soundly, a problem that had been worsening.  He was sleeping at least 5 hours a night and reported that he was restless.  Before he had been sleeping soundly but lately his sleep was being interrupted and was not restful.  He reported that his wife and son were supportive of him and that he was an active Baptist.  

Mental status examination showed that he was alert and attentive, oriented x 3, cooperative and reasonable.  His grooming was appropriate, he was pleasant and responsive and he made good eye contact.  His speech had a normal rate and rhythm, language was intact and affect was congruent with mood (i.e. anxious).  He denied auditory or visual hallucinations or suicidal or homicidal ideations.  His thought process was normal and coherent.  His insight and judgment were fair and his memory was generally intact.  He did report impairment in short term memory in that he could not remember names.  The diagnosis was anxiety disorder NOS and a GAF score of 60 was assigned.  The Veteran was started on an anti-anxiety medication, buspirone.  

A subsequent April 2009 VA progress note shows that the Veteran continued to have nightmares about what happened in Vietnam at least once a week.  He would wake up in a cold sweat.  He also had a flashback of being shot.  Mental status examination showed a blunted to appropriate affect and neutral mood, which was at times sullen.  

A July 2009 VA mental health progress note shows that the Veteran had noticed a decline in the frequency and intensity of his nightmares.  He continued to prefer solitude and would isolate himself.  He denied flashbacks but did have frequent, severe intrusive thoughts about Vietnam.  He related that heavy rains were a strong trigger.  He was avoidant and hypervigilant with an exaggerated startle response.  Mental status examination showed euthymic mood with congruent affect.  Cognition and memory appeared intact and judgment and insight were good.  A GAF score of 50 was assigned.  

On September 2009 VA psychological evaluation, the Veteran reported that the combination of psychiatric medications and group counseling he was receiving was effective.  At his most recent mental health check-up in July 2009, it had been noted that the medications were helping and sleep was averaging 5 to 6 hours per night with fewer, less intense nightmares.  He was exhibiting good appetite, good family relations and no substance abuse.  However, at the July appointment, the Veteran did report persistent symptoms of intrusive thoughts of Vietnam, some continued hypervigilance and social discomfort, strong startle response and occasional fleeting and passive suicidal thoughts with no intent for self-harm.  He did not have any history of suicide attempts.    

The only symptom of clinical depression the Veteran could describe was decreased sleep.  He reported having what may have been a full panic disorder episode secondary to his emergency hospitalization in 2007 for migraine headache pain but he was unable to describe other full panic episodes and the records did not document him having an extended history of panic episodes.  

The Veteran described his relationship with his spouse as pretty good.  Their 32 year-old son was married and lived in Ohio with one son of his own.  The Veteran and his wife visited the son and his family every few months.  He indicated that he got along well with all of these family members.  He also socialized with his younger brother who lived next door to him as well as members of his wife's large family.  He attended church weekly and had many friends among his congregation.  He enjoyed attending church and social events and had recently attended a moderately sized family reunion.  

He did chores around the house and spent a lot of time watching TV.  He also read the bible and enjoyed sitting on the front porch.  He attended church every Sunday with his wife and they would occasionally visit family or friends afterwards.  He and two brother-in-laws would drive twice a month to attend a Vietnam Veterans support group. 

He spent most of his time at home but was capable of functioning in the community.  He drove his wife to the stores and did the shopping with her.  He went out to eat with his spouse and attended church regularly.  He was socially active with various family and local friends.  

Mental status examination showed that the Veteran was mildly anxious with a constricted affect.  He was partially correct when doing serial 7s with the difficulty seemingly due to anxiety.  He was able to spell a word forward and partially backwards.  He understood the outcome of his behavior and he understood that he had a problem.  He had been experiencing a diminished sleep pattern for many years.  The initial insomnia was due to anxiety as well as physical pain.  Most of his awakening during the night was due to physical pain.  

He recognized that proverbs were to be interpreted as an abstract concept with a message but his interpretations lacked the full meaning of the proverbial sayings.  He experienced acute anxiety at times but it was unclear if his symptoms were actual panic episodes.  He did not experience any homicidal thoughts.  He had occasional passive suicidal thoughts about once every two to three months.  His last suicidal thoughts had probably been a couple of months prior and he did not currently have any suicidal ideation or intention.  His impulse control was found to be good.  He was able to maintain minimum personal hygiene and did not have any problem with activities of daily living.  

His remote memory was normal and his recent memory was mildly impaired.  He was somewhat forgetful regarding medications and with people's names.  He had tried to write some things down in order to remember them.  On examination, the Veteran's short term memory appeared adequate.  

The evaluating psychologist found that the Veteran exhibited recurrent and intrusive distressing recollections of the traumatic event, including images, thoughts or perceptions, along with recurrent, distressing dreams of the event.  He also made efforts to avoid thoughts, feelings or conversations associated with the trauma, and activities, places or people that aroused recollections of the trauma.  He experienced difficulty falling or staying asleep, hypervigilance and an exaggerated startle response.  The psychologist found that the Veteran's symptoms were chronic but did not cause significant distress or impairment in social, occupational or other important areas of functioning.  The psychologist noted that the Veteran had had some post-traumatic symptoms since Vietnam and that his current PTSD symptoms were mild in degree.  

During the years he worked (between 1970 to 1993), the Veteran reported having very little difficulty with PTSD symptoms because staying busy distracted him and he did not have time to think about the war.  His symptoms increased after he could no longer be employed.  He indicated that he was uncomfortable and guarded in social settings due to PTSD.  Otherwise, he described few changes in somatic, affective and behavioral functioning.  Affectively, he had always been more anxious than average in his functioning since returning from Vietnam.  The psychologist diagnosed the Veteran with PTSD, chronic and mild, and depressive disorder N.O.S.  The psychologist commented that the Veteran's anxiety in social settings, sleep difficulty, hypervigilance and guardedness were due to his PTSD.  His depressive symptoms of occasional sad mood, limited interest in activities and occasional passive, fleeting suicidal thoughts were attributable to clinical depression, which developed after (and as a reaction to) his loss of employment status, the onset of physical pain and limitations on his activity.  A GAF score of 61 was assigned.  

The psychologist commented that the Veteran had some mild residual symptoms from his PTSD as well as depression, but was generally functioning fairly well and had meaningful activities and interpersonal relationships.  Both the Veteran and his VA treatment provider agreed that he had had some level of favorable response to treatment.  

An October 2009 VA mental health medication management progress note shows that the Veteran was seen for 20 to 30 minutes.  The diagnosis was PTSD and a GAF score of 50 was assigned.  He had had an increase in flashbacks and intrusive thoughts about Vietnam.  He was emotionally detached/withdrawn/numb to his surroundings.  He disliked crowds and timed his errands to avoid them.  Mental status examination produced findings similar to July 2009.    

A January 2010 VA mental health medication management progress note shows that the Veteran was having nightmares approximately one or two times every couple of weeks.  When going out, he would sit with his back against a wall where he could see everyone.  He checked doors, windows and the perimeter of his home and he had to investigate noises that he would hear in the home.  Mental status examination produced findings similar to July 2009.  A GAF score of 50 was assigned.    

During a March 2010 private psychiatric examination, the Veteran reported that he continued to have war-related nightmares and flashbacks.  He did not sleep well, stayed restless during the night with nightmares and woke up feeling panicky.  His appetite was fair and he reported that he could not tolerate large crowds and loud noises and preferred to be alone.  He felt tired and would lose his temper easily.  He also felt depressed, hopeless, helpless and worthless but denied any suicidal thoughts.  He had difficulty dealing with stress.  

During the daytime, he would sit around, watch television and try to help his wife with chores.  He did not go out much but did go and shop for necessities.  He denied having any hobbies.  He did attend church services.  

Mental status examination showed that the Veteran was cooperative but distant.  His affect was anxious and his mood was depressed.  He was oriented to place, person, time and situation.  He presented with a poverty of thoughts and had difficulty relating to the examiner.  His speech revealed frustration and his concentration was fair.  His recent and remote memory was intact and he did not have any difficulty repeating or recalling during the interview.  His impersonal judgment was intact.  He appeared to have a fair amount of insight into his difficulties but a low amount of self-esteem.  The diagnostic impressions were PTSD, profound, neurotic depression, severe and generalized anxiety disorder, chronic and moderately severe.  A GAF score of 45 was assigned.  

The examiner commented that the Veteran continued to have emotional difficulties originating from his experiences while stationed in Vietnam that were affecting his daily life significantly.  He did not appear to tolerate much stress or handle any gainful employment.  He was not a good candidate for vocational rehabilitation.  

In an April 2010 clinical summary update, a Veteran's Center social worker indicated that the Veteran continued to present with chronic and severe PTSD symptoms.  He exhibited occupational and social impairment with deficiencies in most area such as work, family relations, judgment, memory, concentration and mood due to such symptoms as circumstantial and stereotyped speech, dissociation, panic attacks and major depression, affecting his ability to function independently, appropriately and effectively.  He continued to have great difficulty adapting to stressful circumstances, which resulted in behaviors of avoidance, isolation and irritability manifesting as rage toward those around him.  He had few friends and relied very heavily for his wife for support.  

The Veteran's level of functioning was guarded with a current GAF score of 48 assigned.  Due to the severity of his symptoms, there was minimal improvement expected.  His diagnosis remained essentially unchanged since the last critical summary.  The social worker concurred with the March 2010 private psychiatrist's assessment that the Veteran was unable to handle any gainful employment.  

A May 2010 VA mental health medication management progress note shows that the Veteran indicated that he was continuing to have problems initiating as well as sustaining sleep.  He continued to have nightmares that were mainly about the military.  He was going to receive a three day evaluation the following week for a six week VA PTSD inpatient treatment program.  Mental status examination produced findings similar to July 2009.  A GAF score of 50 was assigned.    

A May 2010 VA psychiatric inpatient discharge summary shows that the Veteran received the 3 day evaluation for a 6 week PTSD program.  The discharge diagnoses were PTSD and depression.  GAF score was 40 on admission and 40 on discharge.  

A December 2010 VA discharge summary shows that the Veteran underwent a 6 week inpatient PTSD program.  He was noted to have symptoms of intrusive recollections, re-experiencing, avoiding thoughts/feelings, detachment/estrangement, irritability/anger, hypervigilance, depressive symptoms, affective dysregulation, distressing dreams, physiological distress, avoiding activities/places/people, diminished interest in activities, restricted range of affect, sleep disturbance, concentration problems, exaggerated startle response and impaired relationships.  

The treatment team noted that the Veteran's reported symptoms were consistent with PTSD.  At admission, he denied any current suicidal or homicidal ideation and stated that he had had fleeting thoughts of death when in severe pain, such as "why bother (with life)."  However, he reported that he did not dwell on these thoughts and typically looked for something to do.  He denied suicidal and homicidal ideation throughout his time in the program and at discharge.  The Veteran identified his anxiety as his most problematic symptom.  

It was noted that the Veteran's individual goals were to better understand PTSD and to manage PTSD and anxiety and that he successfully accomplished these objectives.  Overall, he did well in the program, worked toward understanding himself and making changes, and expressed that the program was a positive experience for him.  The Veteran was discharged on November 10, 2010.  At the time of discharge his goals related to improving his relationship with his family members and getting out more.

In a February 2011 rating decision, the RO granted a temporary 100 percent rating for the Veteran's PTSD from September 27, 2010 to December 1, 2010 based on hospitalization for more than 21 days.   

On August 2011 VA psychological evaluation, the Veteran was diagnosed with anxiety disorder NOS.  The examiner commented that the Veteran previously met the criteria for a PTSD diagnosis.  However, based on the current interview, he did not endorse the frequency and severity of symptoms required to meet DSM IV criteria for a diagnosis of PTSD.  It appeared that his PTSD treatment program had improved his functioning and caused a reduction in symptoms.  However, the Veteran's diagnosis of anxiety disorder NOS was related to his military trauma.  The examiner assigned a GAF score of 60.  He noted that the Veteran demonstrated stable and adequate psychosocial functioning.  He reported good relationships with family members and friends and was able to enjoy social activities.  

The examiner found that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

The examiner noted that the Veteran had been married for 40 years.  The couple had one son who they visited every 2 to 3 months, along with their two grandchildren.  The Veteran indicated that his relationship with his wife was "o.k."  The couple had experienced an increase in disagreements.

The Veteran was attending church weekly and had several friends and good social support from the church community.  He noted that he also had several friends outside of church.  He added that he had a brother with whom he was also close.  The examiner noted that the Veteran had attended the inpatient PTSD program.  The Veteran indicated that he went to the program because he was experiencing suicidal ideation and isolating himself.  

He was currently prescribed Elavil for depression and he attended group therapy twice a month at the Veteran's Center.  He also attended medication management appointments every 3 to 4 months.  He appeared compliant with treatment and denied legal or behavioral problems.  The examiner found that the Veteran had symptoms of recurrent distressing dreams of the traumatic event but no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  He also had difficulty concentrating and exhibited hypervigilance.  Additionally, he exhibited depressed mood, anxiety, mild memory loss, such as forgetting names, directions or recent events and difficulty adapting to stressful circumstances, including work or worklike setting.  

Mental status examination showed that eye contact was limited.  His affect was full and his reported mood was nervous.  He denied any self-harmful, suicidal or homicidal thoughts or intentions.  His memory was intact.  His insight was poor and his judgment appeared marginal.  He could remember 1 out of 3 words after a 5 minute delay and could spell world correctly forwards but not backwards. 

The Veteran reported that he experienced intrusive thoughts that the examiner described as "triggered" thoughts.  He also reported nightmares every few weeks, after which he would have to get out of bed and watch television.  Certain television shows, the news and rain reminded him of trauma from Vietnam.  When he encountered these triggers, he felt exhausted.  He stated that he avoided people but this was because he did not want to feel awkward when he did not remember their names.  He noted that since the PTSD inpatient program, he had gone to a carnival with his son and used deep breathing techniques to get through the uncomfortable aspects of the exposure.  He reported that he was emotionally attached to his wife, son and grandchildren.  He also felt connected to his pastor, deacons and members of his church.  His feelings could get hurt easily and he could experience a variety of emotions.  

He indicated that he achieved about 7 hours of sleep per night.  He was easily awakened during the night.  He had some problem with anger and irritability but noted that he could catch himself before he yelled.  He could become easily bothered and upset by small things and reported concentration problems, which were evident during the examination.  He noted some hypervigilance and reported that he was on guard at all times.  He checked the doors and windows in his home and if he heard a sound, he would have to go check to see about it.  He denied an exaggerated startle response. 

At the outset, the Board notes that when it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Although the March 2009 VA examiner did differentiate the effects of the Veteran's service-connected PTSD to some extent, other mental health professionals who have evaluated the Veteran have not made this clear distinction.  Consequently, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the PTSD.  See Mittleider at 182.

The record reasonably shows that the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity for the entire appeal period.  In this regard, the Veteran clearly has been noted to have disturbances in motivation and mood, difficulty in understanding complex commands, some difficulty in establishing and maintaining relationships and some memory impairment.  However, occupational and social impairment, with deficiencies in most areas has not been shown.  In this regard, the Veteran has not been shown to exhibit the severity of symptoms compatible with assignment of a 70 percent rating.  Notably, he is not shown to have obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene and the inability to establish and maintain effective relationships.  In regard to impulse control, while the Veteran has been shown to exhibit some level of irritability and anger, the record generally shows that he does not act out in any violent manner, with the Veteran specifically reporting during the June 2011 VA examination that he could actually catch himself even before yelling.  

The Veteran has exhibited some extremely passive suicidal ideation and is reasonably shown to have difficulty in adapting to stressful circumstances.  However, given that he does not exhibit any other symptoms that tend to be compatible with the higher rating and given that he is shown to retain a particularly significant level of social functioning as evidenced by his close family relationships and regular church attendance, the Board finds that his overall level of functioning is most compatible with assignment of the 50 percent rating.  

The Board is cognizant that the March 2010 Veteran's Center summary asserts that the Veteran meets all the criteria for the 70 percent rating.  However, the summary is devoid of any specific information concerning manifestation of this asserted symptomatology.  Also, the actual clinical information of record, including the information from the Veteran's VA treating providers is contrary to this assertion, tending once again to be compatible with assignment of the 50 percent rating.  Additionally, the August 2011 VA psychologist actually found that the Veteran's functioning was most compatible with a much lower, 30 percent rating.  Moreover, the overall evidence does not indicate that the Veteran has deficiencies in most areas within the meaning of the criteria for assignment of a 70 percent rating.  Notably, he is not shown to exhibit the near totally disabling impairment in family relations, judgment, or thinking that would be compatible with the assignment of this higher rating.   

The Board has also considered the GAF scores assigned during the rating period.   A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In the instant case, the GAF scores assigned to the Veteran have generally been in the moderate range, consistent with the newly assigned 50 percent rating.  He was briefly assigned a GAF score of 40 in conjunction with the evaluation for the PTSD inpatient program, a finding that would be compatible with assignment of a higher rating.  However, given that this is an isolated finding; given that VA treating professionals have generally assigned scores of 50 or higher and the VA examiners have assigned even higher scores; and given that the scores assigned by the Veteran's Center treating professional and the private examiner are 45 or higher, taken as a whole, the GAF scores are also most compatible with assignment of the 50 percent rating.   

In sum, given that the Veteran's overall level of impairment is most compatible with occupational and social impairment with reduced reliability and productivity, a 50 percent but no higher schedular rating is warranted for the entire appeal period.    

Extraschedular Consideration

The Board has also considered whether the Veteran's claims for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's hearing loss symptomatology, including difficulty hearing and understanding conversational speech, particularly in the presence of background noise, is fully contemplated by the pertinent diagnostic criteria.   Similarly, the Veteran's psychiatric symptomatology, including anxiety, depressed mood, depressive symptoms, sleep disturbance, nightmares, flashbacks, intrusive thoughts, irritability, anger, passive suicidal ideation, avoidance, isolating behavior, memory impairment, concentration problems, difficulty with crowds, hypervigilance and exaggerated startle response are also fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Service connection for low back disability is denied.

Service connection for arthritis of the hips is denied.

Service connection for migraine headaches is denied.

An initial compensable rating for bilateral hearing loss is denied.  

A 50 percent but no higher rating for PTSD is granted, prior to September 27, 2010 and subsequent to December 1, 2010, subject to the regulations governing the payment of monetary awards.


REMAND

The issue of entitlement to TDIU has been raised by the record.  Specifically, both the March 2010 private psychiatric examiner and the April 2010 Veteran's Center social worker at least suggested that due to the Veteran's psychiatric disability he was unable to handle any gainful employment.  In view of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that this claim should be adjudicated as part of this appeal.  That notwithstanding, the Veteran has not been provided 38 C.F.R. § 3.159(b) notice in conjunction with this claim, and the RO/AMC has not adjudicated the claim to date.  Thus, this matter must be subject to the instant remand.  In addressing the issue, the RO/AMC should be sure to consider the potential applicability of assignment of a TDIU rating on an extraschedular basis. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a notice letter addressing the criteria for a grant of TDIU and the type of evidence needed to substantiate such a claim.  The Veteran should specifically be notified of both the relative duties of VA and a claimant in obtaining such evidence and VA's practices in assigning disability evaluations and effective dates for such evaluations. 

2.  While the Board is not requiring specific evidentiary development at this juncture, the RO/AMC should review the Veteran's response, if any, and undertake any additional development indicated by that response.  Such development may include requesting additional treatment records or affording the Veteran an additional examination. 

4.  After all necessary development has been completed, the issue of entitlement to a TDIU should be adjudicated.  If the determination is unfavorable, the Veteran should be furnished with a supplemental statement of the case, and he and his representative should be allowed a reasonable period of time in which to respond before this case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


